UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 12-1979


In Re:   SHAPAT AHDAWAN NABAYA; DINAH ABBOTT,

                     Petitioners.




     On Petition for Writ of Mandamus.   (3:08-cv-00665-REP)



Submitted:   August 10, 2012             Decided:   August 13, 2012


Before DUNCAN, WYNN, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Shapat Ahdawan Nabaya and Dinah Abbott, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     This case comes before the court on a petition for writ of

mandamus filed by Shapat Ahdawan Nabaya and Dinah Abbott under the

Crime Victims' Rights Act, 18 U.S.C. § 3771 ("CVRA"). *

     The CVRA affords to victims of crime the rights to reasonable

protection from the accused, to notice of court proceedings, to

participation in court proceedings, to confer with government

counsel,     to   receive   restitution,   to    proceedings   free   from

unreasonable delay, and to be treated with fairness.           18 U.S.C.

§ 3771(a).    These rights may be asserted in the district court and,

if the district court denies relief, the movant may petition the

court of appeals for a writ of mandamus. 18 U.S.C. § 3771(d)(3).

If such a petition is filed, "[t]he court of appeals shall take up

and decide such application forthwith within 72 hours after the

petition has been filed."      Id. If the court of appeals denies the

relief sought, "the reasons for the denial shall be clearly stated

on the record in a written opinion."       Id.

     This mandamus petition arises out of civil actions filed by

petitioners in the district court. As a result of that litigation,

the district court sanctioned petitioners $1,000 and enjoined

future filings unless the sanction was paid and the court granted

leave to file the new action.       The sanction order was upheld by




     *
       Petitioners' amended petition for writ of mandamus was filed
August 10, 2012, at 4:27 p.m.
                                 2
this court on appeal.            Abbott v. Sun Trust Mortgage, No. 09-1598

(4th Cir. Sept. 14, 2009) (unpublished).

     Petitioners         maintain       that      the    district      court,      in    the

litigation       that   gave     rise    to    the   sanction     order      and   in    the

application       of    the     order    against        them,    has   violated         their

constitutional          rights,         sanctioned        them      without        notice,

discriminated against them, caused them pain and suffering, delayed

their case, denied them due process and a fair trial, and engaged

in contempt of court.           They seek the recusal of the district judges

and the lifting of the sanction order, as "crime victims of felony

offenses    by    the    U.S.    Government"         entitled    to    the   rights      and

remedies of the CVRA.

     Petitioners are not crime victims under the CVRA, and the

alleged denial of their rights by the district court does not make

them crime victims.            Their mandamus petition attacks a sanction

order entered in civil litigation and upheld on appeal. "The rights

codified by the CVRA . . . are limited to the criminal justice

process; the Act is therefore silent and unconcerned with victims'

rights to file civil claims."             United States v. Moussaoui, 483 F.3d

220, 234-35 (4th Cir. 2007).

     Accordingly, the court denies petitioners' application to

proceed in forma pauperis and dismisses their petition for writ of

mandamus.

                                                                   PETITION DISMISSED


                                              3